Title: From Thomas Jefferson to Edward Everett, 2 March 1822
From: Jefferson, Thomas
To: Everett, Edward

Monticello
Mar. 2. 22.I am thankful to you, Sir, for the very edifying View of Europe which you have been so kind as to send me. tossed at random by the newspapers on an ocean of uncertainties and falsehoods, it is joyful at times to catch the glimmering of a beacon which shews us truly where we are de Praett’s Europe had some effect in this way; but the less as the author was less known in character. the views presented by your brother unite our confidence with the soundness of his observation and information. I have read the work with great avidity and profit, and have found my ideas of Europe in general, rallied by it to points of good satisfaction. in the single chapter on England only, where his theories are new, if we cannot suddenly give up all our old notions, he furnishes us abundant matter for reflection and a revisal of them. I have long considered the present crisis of England, and the origin of the evils which are lowering over her, as produced by the enormous excess of her expenditures beyond his income. to pay even the interest of the debt contracted. she is obliged to take from the industrious so much of their earnings, as not to leave enough for their backs and bellies. they are daily therefore passing over to the pauper-list, to subsist on the declining means of those still holding up, and when these also shall be exhausted, what next? reformation cannot remedy this. it could only present it’s recurrence when once relieved from the debt. to effect that relief I see but one possible and just course. considering the funded and real property as equal, and the debt as much of the one as the other, for the holder of property to give up one half to those of the funds. and the latter to the  nation the whole of what it owes them. but this the nature of man forbids us to expect without blows, and blows will decide it by a promiscuous sacrifice of  life and property. the debt thus, or otherwise, extinguished, a real representation introduced into the government of either property  people, or of both, renouncing eternal war, restraining future expences to future income, & breaking up forever the consuming circle of extravagance, debt, insolvency, and revolution, the island would then again be in the degree of force which nature has measured out to it, of respectable station in the scale of nations, but not at their head. I sincerely wish she could peaceably get into this state of being. as the present prospects of Southern Europe seem to need the acquisition of new weights in their balance, rather than the loss of old ones.  I set additional value on this volume in as much as it has procured me the occasion of expressing to you my high estimation of your character, the interest with which I look to it as an American, and the great esteem and respect with which I beg leave to salute you.Th: Jefferson